COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Nueva Generacion Music Group, Inc. V. Isidro Chavez Espinoza,
                          p/k/a Espinoza Paz

Appellate case number:    01-15-00091-CV

Trial court case number: 2015-00749

Trial court:              281st District Court of Harris County

Date motion filed:        August 7, 2015

Party filing motion:      Nueva Generacion Music Group, Inc.

       It is ordered that the motion for rehearing is      DENIED       GRANTED.


Judge’s signature: /s/ Evelyn V. Keyes
                          Acting individually           Acting for the Court

Panel consists of: Justices Keyes, Huddle, and Lloyd.


Date: September 22, 2015